Citation Nr: 1828949	
Decision Date: 05/17/18    Archive Date: 05/23/18

DOCKET NO.  07-11 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to a higher initial rating for sinusitis status post septoplasty, in excess of 10 percent prior to April 5, 2016, and in excess of 30 percent thereafter.

4.  Entitlement to an initial compensable rating for allergic rhinitis.

5.  Entitlement to a higher initial rating for acquired psychiatric disorder with memory loss, currently evaluated as 70 percent disabling.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to May 1, 2011.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1977, and from June 1991 to December 1991.  He had additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and July 2006 rating decisions of a Department of Veterans Affairs (VA), Regional Office (RO).

This matter was previously before the Board in November 2009 and September 2012.  In September 2012, the Board remanded, inter alia, the issues of entitlement to service connection for a disability manifested by swollen joints and a disability manifested by memory loss, which were granted in November 2013 and October 2017 rating decisions, respectively, and are therefore no longer before the Board.  The Board also remanded the issues listed above save for the issue of entitlement to a higher initial rating for acquired psychiatric disorder, which comes to the Board on appeal from a December 2009 rating decision.

In July 2017, the Veteran withdrew all prior requests for a hearing.  See 38 C.F.R. § 20.704(e) (2017).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issue of entitlement to a TDIU prior to May 1, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is evenly balanced as to whether the Veteran's hypertension is aggravated by service-connected acquired psychiatric disorder with memory loss.

2.  The evidence is evenly balanced as to whether the Veteran's GERD is aggravated by service-connected acquired psychiatric disorder with memory loss.

3.  Throughout the period on appeal, the Veteran's service-connected sinusitis has been manifested by more than six non-incapacitating episodes per year but not chronic osteomyelitis or near constant sinusitis.

4.  Throughout the period on appeal, the Veteran's allergic rhinitis disability has not been manifested by nasal polyps, 50 percent nasal obstruction on both sides or complete obstruction on one side.

5.  For the period prior to May 1, 2011, the Veteran's acquired psychiatric disorder with memory loss was not productive of total social and occupational impairment.

6.  Beginning May 1, 2011, the Veteran's acquired psychiatric disorder with memory loss was productive of total social and occupational impairment.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for establishing service connection for hypertension have been met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for establishing service connection for GERD have been met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.

3.  The criteria for an initial 30 percent rating, but no higher, for sinusitis for the entire period on appeal, have been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.97, Diagnostic Code 6510 (2017).

4.  The criteria for an initial compensable rating for allergic rhinitis have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.97, Diagnostic Code 6522 (2017).

5.  For the period prior to May 1, 2011, the criteria for an initial rating in excess of 70 percent for acquired psychiatric disorder with memory loss have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9433 (2017).

6.  Beginning May 1, 2011, the criteria for an initial 100 percent rating for acquired psychiatric disorder with memory loss have been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9433.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection 

The Veteran contends, in pertinent part, that his current hypertension and GERD are aggravated by his service-connected acquired psychiatric disorder.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.; 38 C.F.R. § 3.310(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hypertension and GERD

In support of his claims, the Veteran has submitted an April 20016 private medical opinion from Dr. Castellone, who is the Veteran's primary care physician.  In the letter, Dr. Castellone states that he has been following the Veteran for multiple medical problems including depression, GERD and hypertension, insomnia, chronic allergies and joint pain.  He opines that the Veteran's anxiety and depression "can certainly exacerbate" his GERD and hypertension.  Dr. Castellone adds that he can offer this conclusion "safely" and "within a reasonable degree of medical certainty."  He also adds that he has reviewed the Veteran's service treatment records.  The Board's review of the claims file confirms that Dr. Castellone has treated the Veteran for a number of medical conditions, including GERD and hypertension, over a period of many years.

There are three VA examinations addressing hypertension.  In September 2005, a VA examiner noted that the Veteran has been hypertensive since the mid-1970s but did not offer an opinion addressing whether there is any relationship between service-connected disabilities and hypertension.  In March 2007, a VA examiner stated that he believed that hypertension was not aggravated by the Veteran's military service but similarly did not offer an opinion as to whether the Veteran's service-connected disabilities have any impact on hypertension.  In July 2011, another VA examiner concluded that "Etiology of [hypertension] unknown, no known family history of [hypertension] per Veteran.  This examiner was unable to correlate [hypertension] with other comorbidities to determine etiology."  This examiner also added that the record appeared to be incomplete and that she only spent about 40 minutes reviewing the claims file and treatment records.

There are two VA opinions addressing GERD.  The March 2007 VA examiner opined that his GERD had not been aggravated by the Veteran's military service but did not offer an opinion regarding secondary service connection.  The July 2011 VA examiner stated only, "Etiology of GERD cannot be determined."

In sum, as to hypertension, there is essentially one private opinion in favor, one VA opinion against, and two VA opinions that do not address the relationship between the service-connected disabilities and hypertension.  Similarly, as to GERD, there is one private opinion in favor, one VA opinion against, and one VA opinion that is not relevant to the question of secondary service connection.  Dr. Castellone appears to have reviewed at least as many medical and service records as the July 2011 VA examiner and, as the Veteran's treating physician for many years, is likely more familiar with the Veteran's current medical conditions and how they interact with each other than the VA examiner.  While Dr. Castellone expressed confidence in his conclusions, he offered little in the way of rationale other than by appeal to his medical expertise.  The July 2011 VA examiner, however, offered even less in the way of support and even indicated that the etiology of these disorders was unknown.  Based on the above, the Board finds that the positive private opinions are entitled to at least as much weight, if not more, than the negative VA opinions.  As such, the Board finds that, overall, the evidence is at least evenly balanced as to whether the Veteran's current hypertension and GERD were aggravated by service-connected acquired psychiatric disorder with memory loss.  See Allen v. Brown, 7 Vet. App. at 448 (secondary service connection aggravation means "any increase in disability" and is distinguished from the more specific definition of aggravation of a pre-existing disease during service as defined in 38 U.S.C. § 1153).  The Veteran is therefore entitled to the benefit of the doubt.  38 U.S.C. § 5107.  The benefit-of-the-doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  The appeal is granted.

Higher Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Allergic Rhinitis and Sinusitis

The Veteran's service-connected sinusitis status post septoplasty has been assigned a 10 percent initial evaluation prior to April 5, 2016 and a 30 percent initial evaluation as of April 5, 2016, under Diagnostic Code 6510.  He seeks higher initial ratings.

Chronic sinusitis is rated under the General Rating Formula for Sinusitis.  Under the General Rating Formula, a 10 percent evaluation is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-capacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

A 30 percent evaluation is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-capacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 (2017).

An incapacitating episode of sinusitis means one that required bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514, Note (2017).

The Veteran was first examined for his sinusitis in April 2006.  At that time, he reported that his sinusitis required approximately seven courses of antibiotics in the last year.  The Veteran reported that he experiences chronic congestion and frontal pressure as well as puffy eyes and occasional nose bleeds.  He reported he has never been told that he has polyps and physical examination was negative for nasal polyps.  

The Veteran was again examined in July 2011.  At that time, the examiner noted that although there was a history of incapacitating episodes, none required four to six of antibiotic treatment.  There were approximately five non-incapacitating episodes per year lasting three to four days which resulted in headaches and sinus pain.  His sinusitis was generally manifested by purulent nasal discharge, headaches and sinus pain and tenderness.  There was no history of osteomyelitis.  Physical examination was negative for nasal polyps and signs of nasal obstruction.  The examiner commented that the Veteran experiences mild chronic sinusitis with exacerbation a couple of times a year, rarely incapacitating.

In August 2012, a VA examiner noted that the Veteran experienced approximately three non-incapacitating episodes per year which resulted in headaches but no incapacitating episodes.  Physical examination was negative for nasal polyps and signs of nasal obstruction.  The examiner stated, however, that the claims file was unavailable and that he was only able to review some VA treatment records and some private records that the Veteran's wife provided that were not relevant to sinusitis or rhinitis.

The Veteran was most recently examined for his sinusitis in April 2016.  At that time, he reported that he most recently saw his private provider about a month ago where he was prescribed amoxicillin but that there were otherwise no recent ENT visits.  The examiner noted that the Veteran experienced seven or more non-incapacitating episodes of sinusitis resulting in headaches and purulent discharge but that it was not near constant.  He further estimated that the Veteran experienced approximately one incapacitating episode of sinusitis requiring four to six weeks of antibiotics per year.  Physical examination was negative for nasal polyps and signs of nasal obstruction.

The medical and lay evidence includes multiple VA and private treatment records and the Veteran's own statements.  This evidence is generally consistent with the VA examinations of record but supports a finding that throughout the period on appeal, the Veteran's service-connected sinusitis has been manifested by seven or more non-incapacitating episodes per year with no chronic osteomyelitis or near constant sinusitis.  Review of the claims file shows that, while not constant or near-constant, the Veteran has routinely had to visit VA or private medical providers for treatment of his sinusitis throughout the period on appeal.  Although the August 2012 examiner estimated that he experienced only three episodes per year, this cannot be afforded much weight given that the examiner there did not have access to the claims file.  The April 2006 and April 2016 notations that the Veteran experienced seven or more non-incapacitating episodes per year are more consistent with the evidence of record notwithstanding the July 2011 notation that there were five episodes per year.  Accordingly, with reasonable doubt resolved in favor of the Veteran, the Board finds that an initial 30 percent rating for sinusitis is warranted for the entire period on appeal.  38 C.F.R. §§ 4.3, 4.97.

A preponderance of the evidence does not show that the Veteran sinusitis has been near constant and although he has had surgery, there no evidence of chronic osteomyelitis.  As such, a higher rating cannot be granted under the Veteran's currently assigned diagnostic code.

The Veteran is additionally service connected for allergic rhinitis which is currently rated as noncompensable under Diagnostic Code 6522.  38 C.F.R. § 4.97.  Under Diagnostic Code 6522, a 10 percent rating applies where the evidence demonstrates allergic or vasomotor rhinitis, without polyps, but with either greater than 50 percent obstruction of the nasal passage on both sides or with complete obstruction on one side.  A 30 percent rating applies where the evidence demonstrates the presence of polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.

Based upon review of the evidence of record, the Board finds that an initial compensable rating must be denied.  38 C.F.R. § 4.97, Diagnostic Code 6522.  As discussed above, physical examination was consistently negative for nasal polyps and signs of nasal obstruction at the VA evaluations and, indeed, a March 2013 VA treatment record shows that the Veteran did not have nasal polyps and that a CT of the sinuses was negative.  While the Veteran has experienced symptoms including nasal congestion and post-nasal drip, the competent medical and lay evidence of record demonstrates that the Veteran's allergic rhinitis disability has not been manifested by evidence of nasal polyps, 50 percent nasal obstruction on both sides or complete obstruction on one side.  As such, the claim must be denied.

Acquired Psychiatric Disorder with Memory Loss

The Veteran's service-connected acquired psychiatric disorder with memory loss is rated under Diagnostic Code 9433, applicable to depressive disorder, which is evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9433.  Under this general rating formula, a 70 percent rating is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships warrants a 70 percent rating.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

In addition, Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

Scores ranging from 41 to 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes).  Lower numbers reflect more severe symptoms; higher number reflects less severe symptoms.

The Veteran underwent a VA examination in February 2007.  The Veteran reported that he was currently employed at a factory working in supply where he has been for the last five to six years.  He reported that he is not able to work a full week consistently because of health problems including depression and anxiety.  The Veteran reported being married for 29 years, that he lives with his wife and one child who is still in high school.  He has three grown children who live on their own.  They seldom visit because he is irritable around the children and grandchildren and when they do, he often stays in his room.  The Veteran denied engaging in any recreational activities and does not socialize because he is uncomfortable around people.  He reported instances of losing his temper at work but denied ever becoming physical and denied being violent at home.  The examiner observed that overall the Veteran displayed impairment in concentration which appeared to be related to interference from depression and anxiety.  The Veteran reported that his biggest problem is feeling that he cannot get a good night's rest and noted that he is working an average of three days per week.  The diagnoses were dysthymic disorder and posttraumatic stress disorder (PTSD), and the examiner assigned a GAF score of 60.

The Veteran underwent another VA examination in February 2010.  The examiner noted that, regarding present employment, the Veteran's wife stated that he was "still on the books" but did not go in as much due to the death of his mother and other symptoms.  She also stated that the Veteran is restless, agitated, and angry to the point of isolating himself from the family and his work.  The Veteran reported that he had difficulty sleeping which made it hard to work the next day as well as difficulty concentrating.  He also reported depression and anxiety.  He continued to live with his wife and child.  He denied engaging in any activities other than coming out of his room to get his food and the returning.  The examiner noted that he was unable to detect impairment of thought process or communication, delusions or hallucinations.  Panic attacks were not complained of when described.  The examiner diagnosed PTSD and assigned a GAF score of 60, noting that it was his impression that a diagnosis of dysthymic disorder could more properly be described as PTSD.

At an October 2010 VA examination, the Veteran reported panic attacks, suicidal ideation, auditory and visual hallucinations, sleep impairment, and episodes of violence.  Recent and remote memory were noted to be severely impaired and immediate memory was moderately impaired based on the Veteran's statements that he could not remember how old he was, how many children or grandchildren he had or their age, when he was married, what his children did for a living, or when any of his siblings last visited and that he stopped driving because he "blanks out."  The examiner diagnosed late onset dysthymic disorder, noting that if based on the Veteran's self-report and presentation during the interview only, the GAF score would be 35 but when considering records from other previous providers, the GAF score was 71 given that very little impairment in global functioning was evidenced.  The examiner found that total occupational and social impairment was not shown but there were deficiencies in thinking, family relations, work, and mood, but not judgment.  Although the Veteran claimed to have auditory and visual hallucinations, often psychotic perceptual disturbances are found co-occurring with thought process difficulties.  While the Veteran claimed that his children have been alienated secondary to his lack of emotional responsiveness and impulse irritability, this could not be confirmed in the record.  The Veteran reported difficulty getting to work but did not provide additional information.  The examiner noted that severe depressive mood was evident in psychological testing.  The examiner commented that, in sum, the differential psychiatric diagnosis was notably difficult with the Veteran because there was little evidence in the record supporting the high degree of impairment claimed by the Veteran and the Veteran did not elaborate when the examiner asked for additional information.  The examiner stated that if there had been evidence of antisocial personality disorder, then malingering would have been the primary diagnosis but since there was no such evidence, late onset dysthymic disorder was more appropriate.  He added that in totality the Veteran's GAF score was likely much higher than he presented in the interview.

The Veteran underwent another VA examination in late April 2011.  The Veteran and his wife indicated that he had been working in a warehouse but was not currently working due to multiple health issues including panic attacks, depression, and chronic fatigue.  His wife indicated that he was withdraw and experienced sleep disturbances including nightmares.  He continued to deny that he had any social relationships and his wife reported passive suicidal ideation.  The examiner found no impairment of thought process or communication.  Delusion and hallucinations were rejected.  The examiner diagnosed PTSD, "chronic, moderately severe," and assigned a GAF score of 58.

The Veteran underwent a VA neurological examination in July 2011.  The Veteran reported intermittent periods of not being sure where he is and stated that if he is told to do something he has to write it down.  He also reported difficulty concentrating.  He reported that the memory problem symptoms do not occur every day but appear several times per week.  Following examination and testing (to include additional extensive neuropsychological testing by another in VA examiner in August 2011 who concluded that test results were inconsistent with a neurocognitive disorder), the examiner concluded that the Veteran's memory loss was likely due to his dysthymia rather than to a neurological illness. 

The Veteran underwent another VA examination in August 2012.  The examiner diagnosed dysthymic disorder but remarked that he met the minimal criteria for PTSD although his presentation was atypical.  The examiner further observed that although there may be reason to doubt the severity of the Veteran's level of occupational and social impairment given his historical presentation at VA examinations and his presentation at this interview when compared to other treatment records, his wife's reports of his symptoms appeared credible and tended to support his contentions.  The examiner noted that it was evident that the Veteran had not worked in two to three years and may have had an inconsistent work history prior to that and had extreme difficulty functioning even in the confines of the safe environment of his home with his spouse.  Thus, given his current unwillingness to engage in psychotherapeutic treatment, his continued decompensation, increasingly threatening behavior and unwillingness to be frank about his full range of symptoms, the examiner concluded that there was total occupational and social impairment.  

The Veteran underwent another VA examination in March 2016.  The examiner noted depressed mood, suspiciousness, panic attacks weekly or less often, near-continuous panic or depression, chronic sleep impairment, mild memory loss, flattened affect, disturbance of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including in a work or worklike setting.  The Veteran was not interesting in communicating and let his wife do most of the talking.  She reported that he does not talk to his children or grandchildren, that he is incapable of handling finances, and that he spends his day in his room or sitting on the porch.  The examiner remarked that there was suspicion for significant symptoms exaggeration because the interaction was a bit unusual from previous interviews in that there is even less collateral information to draw from and the history was entirely relayed through his wife; he noted, however that such suspicion was only speculative at this point.  The examiner diagnosed unspecified depressive disorder and estimated that it would result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner additionally remarked that due to the severity of the Veteran's isolative behavior, poor interaction with others, and lack of speech, it would be difficult for him to function in a work-like setting.

Review of private and VA treatment records shows that GAF scores throughout the period on appeal have ranged from 44 to 71.  Private and VA treatment records generally support the Veteran's reports of symptoms of depression, chronic sleep impairment, panic attacks, anxiety, difficulty concentrating and impaired memory.

There is some question as to when the Veteran stopped working full time and whether he was actually working full time when he was employed.  While a February 2010 application for vocational rehabilitation shows that the Veteran had been working full time as a warehouse/printing technician from 1996 to that time, in a May 2012 application for TDIU, he indicated that he last worked full time in May 2009 when his dysthymic disorder began affecting his full time employment.  In a May 2016 application for a TDIU, however, he reported that although his dysthymic disorder and chronic fatigue began affecting his full-time employment in 2009, he did not become too disabled to work until 2011; he added, however, that although he last worked full time in 2009, he continued to work 40 hours per week from 2009 through April 2011.

Upon review of the evidence, the Board finds that beginning May 1, 2011, the Veteran's acquired psychiatric disorder with memory loss was productive of total social and occupational impairment.  The August 2012 examiner concluded as much and although the March 2016 VA examiner found that the acquired psychiatric disorder was productive of only occupational and social impairment with deficiencies in most areas, the evidence during this period tends to show that the Veteran was socially isolated with no relationships besides his wife and had severe impairments with concentration, memory and mood which resulted in an inability to maintain employment.  As such, and with reasonable doubt resolved in favor of the Veteran, a 100 percent rating is warranted beginning May 1, 2011.

Prior to May 1, 2011, the acquired psychiatric disorder was not productive of total social and occupational impairment.  Again, although the Veteran indicated in the May 2012 application that he last worked full time in May 2009, in the February 2010 application he indicated that he was still working full time at that time and in the May 2016 application he reported that he had continued working through April 2011.  That he continued working after May 2009 is supported by the evidence of record including the February 2010 VA examination where his wife so stated.  That his acquired psychiatric disability began to worsen to the point of preventing employment around late April 2011 is also supported by the April VA examination where his wife indicated that he had been working in a warehouse but had stopped at least in part as a result of his acquired psychiatric disorder.  While some evidence suggests that he was not working full time during the period when he was working, given that he was still able to continue working at the same job during this period at least part time indicates that there was not total occupational impairment.  Indeed, the October 2010 VA examiner found that total occupational and social impairment was not shown, and VA examiners assigned GAF scores of 60 (February 2007), 60 (February 2010), 71 (October 2010), and 58 (April 2011), reflecting mild or moderate symptoms.  Given that these global assessments were provided by trained medical professionals following a review of relevant evidence and interviews with the Veteran, the Board assigns them significant weight.  With regard to the listed symptoms, while there was arguably some evidence of intermittent ability to perform activities of daily living, disorientation, and memory problems, the examiners generally found no gross impairment in thought process or communication, persistent hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, or severe memory loss.  To the extent the Veteran had claimed otherwise, the Board finds the judgments of trained medical professionals to be of greater probative value.  Accordingly, for the period prior to May 1, 2011, entitlement to a rating in excess of 70 percent rating is denied.  38 U.S.C. § 5107.


ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for GERD is granted.

Entitlement to an initial 30 percent rating, but no higher, for sinusitis status post septoplasty, for the entire period on appeal, is granted.

Entitlement to an initial compensable rating for allergic rhinitis is denied.

For the period prior to May 1, 2011, entitlement to a higher initial rating for acquired psychiatric disorder with memory loss, currently evaluated as 70 percent disabling, is denied.

Beginning May 1, 2011, entitlement to an initial 100 percent rating for acquired psychiatric disorder with memory loss, is granted.


REMAND

As discussed above, in addition to granting higher initial ratings for sinusitis and an acquired psychiatric disorder, the Board has granted service connection for GERD and hypertension.  The AOJ must first assign initial ratings for these latter two disabilities and consider in the first instance the extent to which these disabilities may contribute the Veteran's claimed unemployability before the Board can adjudicate de novo the issue of entitlement to a TDIU for the period prior to May 1, 2011.

Accordingly, the case is REMANDED for the following action:

Implement the above awards for higher initial ratings and service connection.  Then, after completing any indicated development, readjudicate the claim for entitlement to a TDIU for the period prior to May 1, 2011.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


